Citation Nr: 0126809	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  00-05 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1941 to July 1942 
and from April 1945 to April 1946.  He died in December 1981; 
the appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, wherein the RO 
reopened the previously denied claim of service connection 
for the cause of the veteran's death, and then denied the 
claim on the merits.

The appellant presented testimony to the undersigned member 
of the Board during a travel board hearing in June 2001.  A 
transcript of the hearing has been associated with the file.


FINDINGS OF FACT

1.  In a May 1996 rating decision the RO denied the 
appellant's application to reopen the claim of entitlement to 
service connection for cause of the veteran's death; the 
appellant did not appeal this denial.

2.  Evidence added to the record since the May 1996 rating 
decision is cumulative and redundant, and, when viewed in 
conjunction with the evidence previously of record is not so 
significant that it must be considered in order to fairly 
decide the merits of the case.



CONCLUSIONS OF LAW

1.  The RO decision of May 1996 is final. 38 U.S.C.A. 
§§ 1110, 1131, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.303, 20.302(a), 20.1103 (2001).

2.  Evidence submitted since the May 1996 RO rating decision 
is not new and material, and the appellant's claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  It 
is important to note that the VCAA and implementing 
regulations do not eliminate the requirement that new and 
material evidence be presented to reopen the appellant's 
previously denied claim.  See 38 U.S.C.A. § 5103A(f) (West 
Supp. 2001). 

Although the RO did not have the benefit of the explicit 
provisions of the VCAA, the appellant was notified in the 
February 2000 statement of the case of the criteria 
pertaining to entitlement to service connection for the cause 
of the veteran's death, the necessity of submitting new and 
material evidence, and what constitutes new and material 
evidence.  The appellant has not identified any additional 
evidence to support the reopening of her claim.  The 
transcript of the appellant's June 2001 travel board hearing 
has been associated with the file. 

The appellant's initial claim of service connection for the 
cause of the veteran's death was denied by the RO in a May 
1982 rating decision.  Although the appellant was given 
written notification of this determination that same month, a 
timely appeal was not thereafter received; therefore, the 
rating decision became final.

November 1988 and May 1996 rating decisions denied the 
appellant's petition to reopen the claim of entitlement to 
service connection for the cause of the veteran's death.  
Although the appellant was given written notification of 
these determinations in September 1988 and June 1996, 
respectively, timely appeals were not thereafter received; 
therefore, the rating decisions became final. 

Although in the December 1999 rating decision, which is the 
subject of this appeal, the RO determined that new and 
material evidence had been submitted sufficient to reopen the 
appellant's claim of service connection for the cause of the 
veteran's death, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108 and 7104(b) to consider the new and material issue 
regardless of the RO's actions.  Barnett v. Brown, 8 Vet. 
App. 1 (1995).  Thus, it must first be determined whether the 
appellant has submitted new and material evidence since the 
most recent adverse final decision.

Applicable law provides that a claim that is the subject of a 
prior final decision may be reopened upon presentation of new 
and material evidence.  38 U.S.C.A. § 5108.  The analysis to 
be applied when a claim to reopen is presented begins with a 
determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of an appellant's 
injury or disability it should be considered, regardless of 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  While the definition of new and material 
evidence has recently been modified by VA implementing 
regulations, the standard outlined above remains applicable 
to claims such as this one, which was filed prior to August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).

Evidence available for the RO's consideration at the time of 
the May 1996 rating decision consisted of service medical 
records, certificate of death, a July 1948 VA examination 
report, an August 1948 advisory medical opinion, lay and 
medical statements dated in 1949, 1950, and 1952, and X-ray 
reports from the U.S. Reservation Hospital and Zambales 
Provincial Hospital dated in the 1950s. 

Service medical records include progress notes and X-ray 
reports from January 1946 to April 1946.  An undated history 
of illness report that appears to be from January 1946 
indicates the veteran complained of chest and back pain since 
the middle of December, which he attributed to lifting heavy 
items.  A cough later set in that became persistent in spite 
of medication.  He admitted himself to the hospital after he 
had hemaphytosis.  A hospital X-ray report dated in January 
1946 states that both lungs were clear.  Another hospital X-
ray report dated in January 1946 diagnosed the veteran as 
having chronic, minimal, active pulmonary tuberculosis 
unilaterally, reinfection type.  The clinical diagnosis 
(history) was pulmonary tuberculosis without hemaphytosis.  
Progress notes dated in January 1946 indicate the veteran had 
plenty of hemaphytosis in the beginning of the month that 
cleared up within a couple of weeks.  Another X-ray report 
dated in February 1946 notes that examination of the chest 
after three weeks showed no essential change in the lung 
findings.  Diagnosis of chronic pulmonary tuberculosis, 
reinfection type was made in April 1946.

The veteran underwent a VA examination in July 1948.  He 
complained of frequent attacks of chest and back pain since 
separation from service.  He also reported that he spat up 
blood in March 1947.  His current complaints were 
hemaphytosis, chest and back pain, and coughing.  Chest X-
rays revealed findings within normal limits, with the 
exception of slight fibrosis (the pathology of which appeared 
to be within normal limits) in the left infraclavicular 
region.  The diagnosis was minimal, inactive pulmonary 
tuberculosis, reinfection type.

An advisory opinion from a Chief Medical Officer dated in 
August 1948 indicates that after a review of the case file, 
the only finding toward a positive diagnosis of activity was 
the spitting up of blood upon admission.  The physician 
opined that the spitting up of blood could very well have 
been caused by pharyngitis, bronchitis, or tracheitis of non-
tuberculous origin and stated that the diagnosis of activity 
was incorrect.

A joint statement dated in February 1949 from two friends of 
the veteran states that when he arrived home in July 1942 
after his first period of service, the veteran was very ill, 
pale, thin, coughed, and had malaria and dysentery.

A statement dated in February 1949 from a physician, A. C. 
J., states that he treated the veteran for dysentery, 
malaria, and avitaminosis after his first period of service.

Statements dated in February and August 1949 from another 
physician, E. J. L., states that he was in the same 
concentration camp with the veteran during the veteran's 
first period of service.  He stated the veteran visited him 
several times with complaints of coughing, chest and back 
pain, mucoid expectoration, occasional afternoon fever, and 
gradual loss of weight and debility.  He suspected at that 
time that the veteran had tuberculosis, but could not verify 
the diagnosis due to lack of equipment.

A statement from the veteran dated in April 1950 states that 
while in a concentration camp he had malaria, dysentery, and 
beriberi.  In the early part of June 1942, while still a 
prisoner of war, he suffered from coughs, chest and back 
pains, occasional afternoon fever, and gradual loss of 
weight.  He continued to experience the same symptoms after 
his first period of service that continued into his second 
period of service.  

A statement from Dr. L. dated in April 1950 indicated that 
his treatment of the veteran's tuberculosis had been from 
January 1942 to March 1945 and from 1946 to the present.  In 
March 1945 the veteran had severe coughing, and chest and 
back pains.

Other statements from the veteran, friends, and fellow 
servicemen dated in April 1950 also recall that the veteran 
was very ill, pale, thin, and coughed after his first period 
of service.  Individuals who were in the concentration camp 
with the veteran stated that he suffered from severe 
coughing, chest and back pains, occasional afternoon fever, 
and gradual loss of weight.

An X-ray report from Zambales Provincial Hospital dated in 
August 1951 indicates that the veteran had pulmonary 
tuberculosis, fibroid on the left.

A July 1952 statement from a physician, V. G., states the 
veteran had been examined and was diagnosed as having chronic 
pulmonary tuberculosis.

In a statement dated in May 1953 the veteran reiterated 
previous statements as to the symptoms he had while in a 
concentration camp during his first period of service and his 
belief that he contracted tuberculosis at that time.

A July 1953 X-ray report from Zambales Provincial Hospital 
indicates both lungs were essentially clear with enlarged 
hilar shadows.

The findings of a January 1954 U.S. Naval Reservation 
Hospital X-ray report show enlarged hilar shadows of old 
fibroid pulmonary scars at the level from the second rib; 
otherwise the lungs were essentially clean.  X-ray reports in 
July 1954 and January 1955 shows minimal, active pulmonary 
tuberculosis.

A December 1955 X-ray report from Zambales Provincial 
Hospital shows findings of minimal pulmonary tuberculosis, 
right.

The findings in a U.S. Naval Reservation Hospital X-ray 
report dated in January and December 1956 indicate the 
veteran had moderately advanced, active bilateral pulmonary 
tuberculosis.

A February 1959 X-ray report from Zambales Provincial 
Hospital shows that the findings were compatible with far 
advanced pulmonary tuberculosis.

Upon consideration of this evidence the RO denied the 
appellant's petition to reopen the claim of entitlement to 
service connection for the cause of the veteran's death.

In April 1996 the appellant requested that her claim for 
entitlement to service connection for the cause of the 
veteran's death be reopened.  The newly submitted evidence 
includes duplicate records consisting of the certificate of 
death, service records, a physician's statement and X-ray 
report dated in July 1952, and Zambales Provincial and U.S. 
Naval Hospital X-ray reports dated in August 1951, July 1953, 
January 1954, July 1954, and February 1959.  

Evidence that has been submitted that is not duplicative 
consists of a statement from Dr. C. M. dated in July 1955, X-
ray reports from Olongapo Hospital dated in January, June, 
and December 1956, Southern Zambales Emergency Hospital X-ray 
reports dated in October 1964 and October 1966, an Olongapo 
Hospital X-ray report dated in October 1969, Zambales 
Provincial Hospital X-ray reports dated in October 1972 and 
January 1974, and a transcript of a June 2001 travel board 
hearing.  All of the X-ray reports and statement from Dr. M. 
contain impressions of pulmonary tuberculosis.  The testimony 
given by the appellant and her son at the June 2001 travel 
board hearing indicates the veteran had tuberculosis at the 
time he married in 1962.  While these records are new because 
they were not previously of record, they are not material to 
the claim.  The evidence is considered cumulative because it 
only provides additional evidence of tuberculosis after 
service, which is a fact that is not in question with regard 
to the claim.  Moreover, it does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of an veteran's disability because the medical records are 
dated several years after service.

Accordingly, the Board finds that the evidence received since 
the May 1996 RO decision is not new and material and the 
claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

The application to reopen the claim of entitlement to service 
connection for the cause of the veteran's death is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

